Citation Nr: 0718394	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  00-11 354	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a compensable rating for Peyronie's 
disease.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1987 to September 
1989.

This appeal to the Board of Veterans Appeals originally arose 
from a December 1999 rating action that denied a compensable 
rating for Peyronie's disease, and service connection for an 
acquired psychiatric disorder on the grounds that new and 
material evidence to reopen the claim had not been received.

By decision of April 2001, the Board reopened the claim for 
service connection for an acquired psychiatric disorder on 
the basis of new and material evidence, and remanded the 
claims for service connection on the merits, as well as for a 
compensable rating for Peyronie's disease to the RO for 
further development of the evidence and for due process 
development.

By decision of February 2006, the Board again remanded this 
case to the RO for further due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  A personality disorder was shown present in service and 
post service.

3.  An acquired psychiatric disorder was not shown present in 
service or for many years thereafter, and there is no 
competent and persuasive medical opinion that establishes a 
nexus between any such current disability and the veteran's 
military service.

4.  The available evidence shows no disabling manifestations 
of Peyronie's disease.


CONCLUSIONS OF LAW

1.  Personality disorders as such are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006).

2.  The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A.  §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for a compensable rating for Peyronie's 
disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.31, 4.115a, 4.115b, Diagnostic Codes 7512, 7522 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has, 
to the extent possible, been accomplished.

A December 2004 post-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claims, and what constituted new and material evidence to 
reopen a claim; what was needed to establish entitlement to 
the underlying claim for service connection (evidence showing 
an injury or disease that began in or was made worse by his 
military service, or that there was an event in service that 
caused an injury or disease); and what was needed to 
establish entitlement to an increased rating (evidence 
showing that a service-connected condition had gotten worse).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records; 
reiterated the type of records that the VA would make 
reasonable efforts to get; and requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claims.  The Board thus finds that that 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant of what evidence, if any, will 
be obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, documents 
meeting the VCAA's notice requirements were not, nor could 
they have been, furnished to the veteran before the December 
1999 rating action on appeal, inasmuch as the VCAA was not 
enacted until November 2000.  However, the Board finds that, 
in this appeal, any delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the veteran because 
it did not affect the essential fairness of the adjudication, 
in that his claims were fully developed and readjudicated 
after notice was provided.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir.2006).  As indicated above, the veteran has been 
notified of what was needed to substantiate his claims, and 
afforded numerous opportunities to present information and/or 
evidence in support thereof.  As a result of RO development 
and Board remands, comprehensive documentation, identified 
below, has been associated with the claims folder and 
considered in connection with the veteran's appeal.  After 
the December 2004 RO notice letter (which substantially 
completed the VA's notice requirements in this case), the RO 
gave the veteran further opportunities to furnish information 
and/or evidence pertinent to the claims before it 
readjudicated them on the basis of all the evidence of record 
in August 2005 and August and December 2006 (as reflected in 
the Supplemental Statements of the Case) (SSOCs).

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto), and that, in rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular ratings for an applicable rating code.  
In this case, the Board finds that the appellant was notified 
of all pertinent rating formulas in the March 2000 Statement 
of the Case as well as the August 2005 and August and 
December 2006 SSOCs, and of the degree of disability and the 
effective date information in an April 2007 RO letter.

Additionally, the Board finds that all necessary notification 
and development on the claims currently under consideration 
has, to the extent possible, been accomplished.  The RO, on 
its own initiative and pursuant to the Board remands, has 
made reasonable and appropriate efforts to notify and assist 
the appellant in obtaining all evidence necessary to 
substantiate his claims, to include obtaining all available 
service and post-service VA and private medical records.  
During the veteran's period of incarceration, the RO 
attempted to provide him opportunities for VA examinations 
called for in the April 2001 Board remand pursuant the 
Court's instructions in Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) and Bolton v. Brown, 8 Vet. App. 185 (1995), but 
an August 2005 RO memorandum indicated that the correctional 
facility at which the veteran was incarcerated would not 
permit him to leave the facility at any time for VA 
examination, and that no physicians were available to travel 
to the facility to perform examinations.  

Pursuant to the Board's February 2006 remand, the RO in 
August 2006 attempted to send the veteran a copy of the 
August 2005 SSOC to his correct address of record at the 
correctional facility, but that correspondence was returned 
to the RO by the Post Office as undeliverable, as the veteran 
was no longer incarcerated at that facility, and he provided 
no forwarding address for any mail.  The Board notes that the 
Court has held that it is the burden of a veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him.  It is only where a file discloses other 
possible and plausible addresses that an attempt should be 
made to locate him at alternate known addresses.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  

After a December 2006 search of the public record, the RO 
obtained an address for the veteran in San Juan, Puerto Rico 
and sent him a copy of the SSOC at that address.  That 
correspondence was not returned to the RO by the Post Office 
as undeliverable, although the veteran failed to respond; 
thus, he is presumed to have received it.  There is a 
"presumption of regularity" that the RO properly discharged 
its official duties by mailing its notice to the veteran's 
last known address.  See, e.g., Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  The Board notes the Court's holding in Wood 
that the duty to assist is not a 1-way street, and that a 
veteran must cooperate with the VA's attempts to assist him.
      
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
For the reasons stated above, the Board finds that the record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.  In addition, the VA 
Medical Center in San Juan, Puerto Rico stated in September 
1999 that, after a complete and thorough search was 
conducted, no medical evidence pertaining to the veteran 
could be located.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

A.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.     38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946, and a psychosis becomes manifest to a degree 
of 10% within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of it during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Personality disorders as such are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Beno 
v. Principi, 3 Vet. App. 439 (1992).

The veteran contends that he currently has an acquired 
psychiatric disorder that is related to his military service.  

A review of the service medical records discloses that the 
veteran complained of the onset of problems in June 1989 
after his wife had a baby.  He felt anxious and as if he had 
poor control of his life, had anxiety, and considered 
suicide.  Current examination showed no evidence of a thought 
disorder, memory deficit, or cognitive impairment, and the 
impressions were occupational and marital problems and 
personality disorder with passive-aggressive, impulsive, and 
borderline traits.  The veteran was not considered to be 
mentally ill, but he manifested a longstanding disorder of 
character and behavior which was of such severity as to 
render him incapable of adequate military service.  The 
veteran was psychiatrically normal on September 1989 
separation examination.

Post service, a January 1990 VA psychiatric examination noted 
that the veteran had been discharged from service with a 
diagnosis of a personality disorder, and that his past 
history suggested problems with lack of discipline and 
impulsivity.  On current examination, the veteran spoke 
coherently with no suggestion of looseness of associations, 
ideas of reference, or delusional thinking.  He was oriented 
in 3 spheres and there was no suggestion of organic brain 
disorder or any psychotic process.  Affect was appropriate, 
he was not depressed, and memory was intact.  The impression 
was personality disorder with passive-aggressive impulses and 
borderline traits, and the examining physician commented that 
the veteran clearly demonstrated immature impulsive and 
passive-aggressive behavior during a time of stress while in 
military service.

In September 1994, the veteran was hospitalized at the 
Paradise Valley hospital with diagnoses of recurrent major 
depression without psychosis with serious suicidal ideation, 
rule out adjustment disorder with depressed mood, 
intermittent explosive disorder, and bipolar disorder.  
However, no acquired psychiatric disorder was medically 
related to the veteran's military service.

Subsequent VA outpatient records noted a provisional 
diagnosis of rule out dysthymic disorder in June 1998 and 
depression in September 1998.  In 1999, a schizoaffective 
disorder, chronic bipolar/depressive depression, and a 
personality disorder were diagnosed in February, and the 
assessments were schizoaffective disorder, depressive, in 
March and mixed-type schizoaffective disorder and a 
personality disorder in July.  Again, no acquired psychiatric 
disorder was medically related to the veteran's military 
service.

In this case, a personality disorder was diagnosed in service 
and post service, but VA regulations prohibit the grant of 
service connection for such disorder, specifying, as noted 
above, that personality disorders as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.

With respect to the matter of service connection for an 
acquired psychiatric disorder, the service medical records 
are completely negative for any such findings or diagnoses.  
The first evidence of any acquired psychiatric disorder was 
the recurrent major depression diagnosed in 1994, some 5 
years post service, and the first evidence of a psychosis was 
the schizoaffective disorder diagnosed in 1999, over 9 years 
post service.  However, the available competent and 
persuasive evidence does not establish a nexus between any 
current acquired psychiatric disorder and the veteran's 
military service, and, as noted above, the VA's repeated 
attempts to obtain additional information in order to attempt 
to establish whether any nexus to military service existed 
have been fruitless.

With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38  (1994).  Thus, as a layman without the 
appropriate medical training or expertise, the veteran is not 
competent to render a persuasive opinion on such a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski,     2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)   (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the lay assertions in 
this regard have no probative value.

In the absence of evidence of an acquired psychiatric 
disorder in service or for many years thereafter, and of 
competent evidence of a nexus between any such acquired 
psychiatric disorder and service, the Board finds that the 
claim for service connection must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  A Compensable Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely-related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20; see also Pernorio v. Derwinski, 
2 Vet. App. 625 (1992).

The veteran's Peyronie's disease has been rated as 0% 
disabling under the provisions of 38 C.F.R. §§ 4.115a and 
4.115b by analogy to DCs 7512 and 7522.  

Under the criteria of DC 7512, chronic cystitis is rated as a 
voiding dysfunction.  A particular condition will be rated as 
urine leakage, frequency, or obstructed voiding.  

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must be changed less than 
twice a day warrants a 20% rating.  A 40% rating requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A  60% rating requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  38 C.F.R. § 4.115a.

With respect to urinary frequency, a 10% rating requires a 
daytime voiding interval between 2 and 3 hours, or awakening 
to void twice per night.  A 20% rating requires a daytime 
voiding interval between 1 and 2 hours, or awakening to void     
3 to 4 times per night.  A 40% rating requires a daytime 
voiding interval less than   1 hour, or awakening to void 5 
or more times per night.  38 C.F.R. § 4.115a.

With respect to obstructed voiding, obstructive 
symptomatology with or without stricture disease requiring 
dilatation once or twice per year warrants a noncompensable 
rating.  A 10% rating requires marked obstructive 
symptomatology (hesitancy, a slow or weak stream, a decreased 
force of stream) with any 1 or combination of the following: 
post-void residuals greater than 150 cc; uroflowmetry, 
markedly diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every 2 to 
3 months.  A 30% rating requires urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.

Under the criteria of DC 7522, penile deformity with loss of 
erectile power warrants a 20% rating.  38 C.F.R. § 4.115b.

In every instance where the schedule does not provide a 0% 
rating for a DC, a     0% rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Considering the available evidence in light of the criteria 
of DCs 7512 and 7522, the Board finds that the veteran's 
Peyronie's disease is not more than 0% disabling.  The record 
in this case is devoid of any medical evidence showing that 
the veteran has disabling manifestations of his service-
connected Peyronie's disease.  The private and VA medical 
records submitted in support of the veteran's March 1999 
claim, consisting of 1994 private medical records and 1998 
and 1999 VA outpatient records, contain no clinical findings 
showing disabling manifestations of Peyronie's disease.  As 
noted above, the VA's repeated attempts to obtain additional 
information in order to attempt to establish the current 
degree of disability have been fruitless.

As the record contains no pertinent genitourinary medical 
records that provide clinical findings which might serve as a 
basis for the grant of a compensable rating for Peyronie's 
disease, the Board finds that a compensable rating for that 
disorder is not warranted under any pertinent provision of 
the rating schedule, and that the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 53-56.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

A compensable rating for Peyronie's disease is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


